In a negligence action to recover damages for personal injuries arising out of the collision of two motor vehicles, plaintiffs appeal from a judgment of the Supreme Court, Nassau County, entered February 1, 1960 upon the decision of the court after a non jury trial, which dismissed their complaint as to the defendant Harris. Said defendant had been substituted as a party for one of the original defendants, Edward Flanagan, after the latter’s death before trial. Judgment affirmed, with costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Brennan, Hill and Rabin, JJ., concur.